OFFICIAL CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
It is noted that all references hereinafter to Applicant’s specification are to the published application US 2020/0171244. 

Election
Applicant's election with traverse of the invention of Group I, claims 1, 2, 4, 27, and 28, in the reply filed on 18 August 2022 is acknowledged. The traversal is on the grounds that Felts fails to disclose (as part of the special technical feature) that following sterilization, the gas residuals are minimal and/or lower than specified by ISO 10993-7, and that the stability of the ophthalmic drug is maintained for a prolonged period of time following sterilization.
However, while independent product claims 1 and 4 recite the aforesaid limitation regarding the gas residuals/ISO standard, and claim 4 recites the prolonged time period limitation, neither of the aforesaid limitations are recited in claim 5 (the invention of Group II). Given that independent claims 1 and 4 have been grouped together (Group I), the limitations asserted by Applicant as not taught by Felts are not part of the special technical feature between Groups I and II, and thus not required to be exhibited by the prior art. For this reason, Applicant’s traversal argument(s) has not been found persuasive.
The requirement is still deemed proper and is therefore made FINAL.
Claims 5-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Information Disclosure Statement
The information disclosure statement (IDS) filed 22 November 2019 has been considered. 

Claim Objections
Claims 4 and 28 are objected to for the following informalities:
In claim 4, the acronym “VEGF” is not defined, whereas preceding claims (e.g., claim 1) define the terms of the acronym prior to use of the acronym, e.g., “X-ray photoelectron spectroscopy (XPS)”
To overcome the issue, it is suggested to amend claim 4 to recite the terms which define the acronym, prior to its use, i.e., “vascular endothelial growth factor (VEGF)”
In claim 28, the recitation of “prefilled” in line 2 is objected to for inconsistent spelling/terminology relative to the use of “pre-filled” throughout the other claims, as well as in line 1 of claim 28
To overcome the issue, it is suggested to recite “pre-filled” in line 2
Appropriate correction is respectfully suggested/requested.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 2, 4, 27, and 28 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 1, it is respectfully noted that there are multiple indefiniteness issues present in claim 1. First, under the first and third main bullets, the recitations of “for example a syringe barrel, cartridge, or vial” and “for example a plunger or stopper” render the claim indefinite, as examples/preferences set forth in the claim lead to confusion over the intended scope (of protection sought) and are properly set forth in the specification (see MPEP 2173.05(d); see also 2173.05(c)(I)). For example, in the first instance, it is unclear if the vessel is required to be a syringe barrel, or if a standard thermoplastic drinking cup is encompassed under “vessel”. 
Second, under the three sub-bullet points, the respective recitations of “a tie coating or layer”, “a barrier coating or layer”, and “a protective coating or layer”, each followed by limitations regarding the respective material compositions, introduce confusion into the claim based on lack of punctuation and/or recitation of (in each case) the “layer” in the alternative to the “coating”. In other words, it is unclear whether the material composition limitations are only directed to (i.e., limiting) the layer, or both the coating and the layer. The issue is particularly pronounced in the second sub-bullet point. In order to overcome the issue, it is respectfully suggested to recite one preferred term throughout (coating or layer), and to strike the other. For examination on the merits, the respective coatings and layers are interpreted as limited by the respective material compositions.
Third, the recitation of “the gas residuals” (emphasis added) renders the claim indefinite. The recitation lacks proper antecedent basis (see MPEP 2173.05(e)), as there is no prior recitation of gas residuals present, and no requirement that the pre-filled pharmaceutical package be subject to gas sterilization (nor is this implied). As such, it becomes further unclear as to whether the pre-filled package is or is not subject to gas sterilization. 
Fourth, and in view of/relation to the preceding issue, the claimed term “minimal”, based on the use of alternative claim language “and/or” relative to the ISO standard, renders the claim indefinite, as minimal is a relative term of degree and/or subjective (see MPEP 2173.05(b)(I), (IV)). Given that the (ISO) standard for determining the requisite degree of “minimal” is recited in the alternative to “minimal” in the claim, the metes and bounds of the scope of minimal cannot be readily envisaged by one of ordinary skill in the art, as it therefore may be different than the requisite degree. Phrased as an interrogative sentence – is minimal considered lower or higher than the ISO standard; and if so, how much higher or lower? To overcome this particular (fourth) issue, striking “and/or” and replacing with “and” would be sufficient.
In order to overcome the third and fourth issues above, it is respectfully suggested to amend the claim to clarify that (i) gas residuals are present (in amounts lower than required by ISO) based on the container having been subject to a gas sterilization process, the aforesaid being introduced prior to the current recitation of “the gas residuals” in the claim, or (ii) explicitly recite that the pharmaceutical package has been subject to a gas sterilization process, wherein based on wording chosen by Applicant, it may implicitly follow that gas residuals are present. Respectfully, the Examiner suggests both of (i) and (ii) as amendments to the claim for clarification, further in view of the amendment suggested above specifically for the fourth issue. Support therefor can be found throughout the instant claims and disclosure. For examination on the merits, the broadest reasonable interpretation of the scope of claim 1 in view of Applicant’s specification (see MPEP 2111) is that minimal and/or lower than the ISO standard encompasses zero, and the pharmaceutical package is thus not required to be subject to a gas sterilization process.
Regarding claim 2, the limitation “the stability of the ophthalmic drug is maintained, during a prolonged time period following the sterilization” renders the claim indefinite for multiple reasons.
“Stability” of the drug, in the context of being “maintained” for a duration of time, is vague. It is not clear how stability is measured nor which property (or combination thereof) of the ophthalmic drug (liquid formulation in the lumen) is being limited such that it is maintained. In other words, one of ordinary skill in the art would not be readily apprised of the metes and bounds of the scope of protection sought based on the limitation. Further, with respect to “maintained”, upon defining the aforesaid property/measurement associated with stability, “maintained” is broad such that it is interpreted as no change in the initial value, i.e., “does not decrease or increase”, though the initial value would be undefined. In order to overcome the issues, it is respectfully suggested to amend claim 2 to recite the property or combination thereof, measurement method if necessary based on complexity of measurement and/or property, and if desired, a range corresponding to/limiting the property. Support therefor can be found at [0322-0324, 0492, 0704].
Further, “a prolonged time period” is also indefinite, as the metes and bounds of the scope of the time period are unclear. Phrased as an interrogative sentence – is a prolonged time period 5 to 10 hours, or 5 to 10 months? The broadest reasonable interpretation of the claim in view of the specification (e.g., claim 27) is such that a prolonged time period may be any amount of time (further in view of the other indefiniteness issue(s) set forth above). It is respectfully noted that MPEP 2111.01(II) sets forth that limitations from the specification are not to be improperly imported into the claims during examination. In order to overcome this issue, it is respectfully suggested to define a range of the duration of time with lower and upper bounds.
Furthermore, the recitation of “the sterilization” (emphasis added) is indefinite, as it lacks sufficient antecedent basis. There is no prior recitation in claim 2 nor claim 1 of a sterilization, nor is the pre-filled package required to be subject to sterilization. In order to overcome the issue, it is suggested to amend the claim to recite “a sterilization”; or amend claim 1 per the suggestions (i) and (ii) set forth above in the rejection of claim 1 regarding the fourth issue.
Regarding claim 4, it is noted that claim 4 includes substantially similar claim language to that of claims 1 and 2 and therefore includes all of the corresponding issues identified above in the rejections of claims 1 and 2, and is therefore rejected based on the same grounds (not repeated herein). The corresponding interpretations and suggested amendments/corrections set forth above are the same for claim 4. 
Regarding claim 27, it is noted that there are multiple indefiniteness issues. First, the recitation of “the prolonged time period” renders the claim indefinite, as it lacks sufficient/proper antecedent basis. Claim 27 is dependent upon claim 1, of which does not recite a prolonged time period (rather, the limitation is introduced in claim 2). In order to overcome the issue, it is respectfully suggested to amend the dependency from claim 1 to claim 2 (in view of the suggested amendments/corrections to claim 2 set forth above).
Second, the recitation of the prolonged time period being time zero (T0) renders the claim indefinite. Time zero is not defined by the specification [0148, 0292, 0308], and therefore is interpreted based on the plain meaning – as being the instance in time immediately after a sterilization treatment has been completed. Therefore, it is unclear how at time zero, the duration can be considered prolonged, given that an infinitesimally small amount of time has passed. 
Third, with respect to the remainder of the limitations of the claim which set forth a plurality of different time durations for which the stability is maintained, based on first impression, is indefinite as the metes and bounds of the scope of protection sought is unclear. The repeated use of “optionally”; and the plurality of species of time durations which are encompassing of one another and therefore present issues which constitute or are prima facie akin to recitation(s) of narrower limitations subsequent to broader limitations in the same claim (see MPEP 2173.05(c)), make it unclear as to how the long the stability is actually required to be maintained. In order to overcome the issue(s), it is respectfully suggested to amend the claim to recite a time range (e.g., 1-12 months), or a preferred time period species (e.g., 12 months) which defines the prolonged timed period, and to strike the recitation of time zero. 
Regarding claim 28, the recitation of “preferably free, of ethylene oxide” renders the claim indefinite, as it constitutes a preference which renders the intended scope of the claim unclear. Simply put, it is unclear whether the lumen is required to be free of ethylene oxide. As stated/cited above, MPEP 2173.05(d) states that description of examples or preferences is properly set forth in the specification rather than the claims. In order to overcome the issue, it is suggested to strike the aforesaid limitation from the claim.
Claims 27 and 28 are also rejected under 112(b) as they are, respectively, dependent upon claim 1 and thereby include all of the indefiniteness issues of claim 1 as identified above. 
Appropriate action is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weikart et al. (US 2015/0290080; “Weikart”).
Regarding claim 1, Weikart discloses vessels, such as vials and syringes/syringe barrels, which: (i) are formed from thermoplastic and define a wall and interior lumen [Abstract; Figs. 3, 4; 0003, 0004, 0006, 0009-0011, 0014, 0015, 0034, 0035, 0042]; (ii) include a coating set on the interior wall surface (that which faces the lumen where a pharmaceutical composition is contained) [0043, 0055, 0065, 0072]; (iii) include an ophthalmic drug (liquid) suitable for intravitreal injection in the lumen, thereby defining a “pre-filled pharmaceutical package”, said ophthalmic drug being a VEGF inhibitor (i.e., anti-VEGF) such as Ranibizumab (Lucentis®), or Avastin (i.e., Bevacizumab) [0117, 0119, 0121] (see MPEP 2131.02(II) – a reference that clearly names the claimed species anticipates the claim no matter how many other species are named in the reference); and (iv) a closure such as stopper or plunger which closes the lumen and exhibits a surface (i.e., “front face”) facing the liquid ophthalmic drug formulation [Figs. 3, 4;  0014, 0015, 0026; claim 1].
The (ii) coating set on the interior wall surface may include (1) a tie coating/layer of SiOxCyHz, where x is from 0.5 to 2.4, y is from 0.6 to 3, and z is from 2 to 9 (each range being an approximation based on the use of “about” preceding each value) [0055, 0057, 0063, 0073]; (2) a barrier coating/layer of SiOx, where x is from (about) 1.5 to 2.9 [0065, 0066]; and (3) a pH  protective coating/layer of SiOxCyHz, where x is from 0.5 to 2.4, y is from 0.6 to 3, and z is from 2 to 9 (same as tie coating/layer) [0072, 0073]; wherein x and y atomic ratios are measured by XPS, and z atomic ratio is measured by Rutherford backscattering or forward scattering [0039]. The positioning of the layers/coatings relative to the wall and lumen is: wall / tie / barrier / pH protective / lumen, of which reads on the claimed position of the corresponding tie, barrier, and optional pH protective coatings/layers as defined by the “facing” surface language. 
The coatings/layers are formed via deposition (PECVD) from the vapor phase, from organosilicon (organosiloxane) precursors such as octamethylcyclotetrasiloxane (OMCTS) [0008, 0031-0033, 0038, 0065, 0066, 0089, 0102].
The thermoplastic wall of the vessel may be any of a cyclic olefin (co)polymer (COP; COC), a polyester (such as PET; PEN), polypropylene, or polycarbonate, among others [0046, 0047, 0052, 0132, 0136; claim 3]. 
As set forth above, Weikart explicitly discloses all of the limitations of claim 1, with the exception of the pre-filled pharmaceutical package being “suitable for sterilization with gases”, as well as the gas residuals being minimal and/or lower than ISO 10993-7. 
However, as set forth above in the rejection of claim 1 under 35 U.S.C. 112(b), the scope of claim 1 is such that the pre-filled package is not required to be subject to gas sterilization, and thus gas residuals are not required to be present or may be zero. 
Given that the pre-filled package of Weikart is not required to be subject to gas sterilization (and thus may simply have the ophthalmic drug packaged in the lumen, e.g., prior to a sterilization step), it stands to reason that the package would not include any gas residuals, absent factually-supported objective evidence to the contrary (see MPEP 2112(V); 2112.01(I), (II)), thereby reading on “minimal” or “lower than ISO 10993-7”. 
Further, given (i) that the pre-filled package of Weikart is identical to that which is claimed (and disclosed) in terms of vessel wall thermoplastic material; the presence and material composition (as well as method of formation – PECVD) of each of the tie, barrier, and pH protective coatings/layers; the presence of a closure which closes the lumen and faces the ophthalmic drug; and the presence of an ophthalmic drug (liquid formulation) suitable for intravitreal injection in the lumen, and given that (ii) “sterilization with gases” is broad such that the gas species and process parameters of the sterilization are not defined, the Examiner is left to presume, and there is a reasonable expectation, that the pre-filled pharmaceutical package of Weikart would have intrinsically been suitable for sterilization with gases, absent factually-supported objective evidence to the contrary (see MPEP 2112(V); 2112.01(I), (II)). 
In view of the foregoing, the pre-filled pharmaceutical package (i.e., having the ophthalmic drug packaged in the lumen) of Weikart anticipates all of the limitations of claim 1. 
Regarding claim 2, given (i) the indefinite nature of the claim set forth above in the grounds of rejection under 35 U.S.C. 112(b) – i.e., the stability being undefined in terms of property/measurement, and the prolonged time period (disclosed as inclusive of time zero after sterilization) being undefined; (ii) the indefinite and/or broad nature of the sterilization based on the grounds of rejection of claims 1 and 2 under 35 U.S.C. 112(b); and (iii) the rationale set forth above in the rejection of claim 1 under 102(a)(1) for determination of inherency based upon anticipation, it stands to reason that the pre-filled package of Weikart would have intrinsically maintained the stability of the ophthalmic drug for at least some amount of time, absent factually-supported objective evidence to the contrary (see MPEP 2112(V); 2112.01(I), (II)). 
Regarding claim 4, the grounds of rejection of claims 1 and 2 set forth above read on the limitations of claim 4, where it is noted that the ophthalmic drug(s) (in the lumen) disclosed/cited by Weikart and stated above (Ranibizumab/Lucentis®, or Bevacizumab/Avastin) are evidenced by Applicant’s specification as being/comprising anti-VEGF antibodies or antigen-binding fragments thereof [0312-0314, 0319-0322]. 
Regarding claim 27, the grounds of rejection of claims 1 and 2 set forth above read on the limitations of claim 27. In view of the numerous indefiniteness issues regarding the stability and sterilization; in view of the substantially identical and/or identical features of the pre-filled package of Weikart and those claimed, and absent factually-supported objective evidence to the contrary, the Examiner is left to presume, and there is a reasonable expectation, that the pre-filled package of Weikart would have intrinsically maintained the stability of the ophthalmic drug after sterilization at (e.g.) time zero (see MPEP 2112(V); 2112.01(I), (II)), thereby reading on the limitations of claim 27.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Weikart as applied to claim 1 above in the rejection under 35 U.S.C. 102(a)(1), further in view of Felts et al. (US 2013/0041241; “Felts”) (prev. cited in Restriction Requirement dated 24 June 2022).
Regarding claim 28, Weikart discloses the pre-filed pharmaceutical package (i.e., having the ophthalmic drug packaged in the lumen of the vessel) set forth above in the rejection of claim 1 under 35 U.S.C. 102(a)(1). 
Weikart is silent regarding the pre-filled pharmaceutical package being contained in a sealed outer package, in which the pre-filled pharmaceutical package is sterile.
Felts is directed to substantially identical pre-filled pharmaceutical packages relative to those of Weikart, in particular, thermoplastic syringes/vials which include the interior lumen being coated with barrier/pH-protective coatings/layers via PECVD (of substantially similar or identical empirical formulas), formed from siloxane precursors such as OMCTS, and having an anti-VEGF liquid drug formulation such as Avastin or Lucentis® contained/sealed in the lumen [Abstract; 0018-0020, 0023-0026, 0028, 0037, 0042, 0050, 0051, 0058, 0064, 0105, 0106, 0109, 0110, 0116, 0118, 0124, 0179, 0310; claim 64].
Felts teaches that commonly, after filling (the drug into the lumen), the syringe or other vessel is fitted with a plunger and/or stopper/cap, followed by being wrapped in a sterile package before use; as well as recognizes/teaches the importance of the syringe and package being sterile (protection of contamination by foreign matter/microbials) [0021, 0022]. Felts also teaches that the pre-filled pharmaceutical package (i.e., after it has been filled) may be subject to a sterilization process such as exposure to ethylene oxide gas [0074, 0075, 0310], of which is commonly recognized in the art as a suitable sterilization process.
Weikart and Felts are directed to substantially similar pre-filled pharmaceutical packages having anti-VEGF drug formulations packaged in the lumens thereof. 
Given the identical fields of endeavor, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have subject the syringe (or otherwise vessel) of Weikart, prior to and/or after filling the drug into the lumen, to a sterilization process, as taught by Felts; and to have packaged and thus enclosed the sterilized pre-filled pharmaceutical package in an outer sterile package, as taught by Felts, in order to prevent microbiological contamination of the syringe and drug packaged therein, and in the case of enclosing in an outer sterile package, in order to provide an additional layer of material between the environment and the pre-filled package, thereby acting as a barrier to foreign particulates and allowing for ease/safety of handling.
As modified, as least one pre-filled pharmaceutical package of Weikart, set forth above in the rejection of claim 1, would have been subjected to a sterilization process and enclosed in (i.e., sealed) a sterile outer packaging, thereby reading on the limitations of claim 28 (noted that claim 28 does not recite a degree or specific form of sterility). The optional limitations recited in claim 28 are not required to be exhibited by the prior art. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, and 4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of copending Application No. 16/615,969 (“reference application” – references hereinafter to the reference application claims are based on US 2020/0237997). See below for analysis of specific claim comparison. Alternatively, claim 4 is also unpatentable over claim 2 of the reference application in view of Weikart (obviousness-type non-statutory double patenting).
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 2 of the reference application, respectively, read on all of the limitations of respective claims 1 and 2 of the instant application; and claim 2 of the reference application (inclusive of the limitations of ref. application claim 1) reads on all of the limitations of instant claim 4.
In particular, claim 1 of the ref. application reads on all of the limitations of claim 1 of the instant application, wherein the “liquid formulation of a VEGF-antagonist” recited in ref. application claim 1 is well-recognized as an ophthalmic drug suitable for intravitreal injection, therefore reading on the aforesaid recited in instant claim 1. Prior art to Weikart and Felts relied upon above in the grounds of rejection under 102(a)(1) and 103 provides evidence of (the common recognition of) the liquid VEGF-antagonist being suitable for intravitreal injection. 
In view of the foregoing analysis, claim 2 of the ref. application reads on the limitations of claim 2 of the instant application; and claim 2 of the ref. application (i.e., which requires the limitations of claim 1 therein; in other words, “the combination of claims 1 and 2 of the reference application”) reads on all of the limitations of instant claim 4, wherein [0311] of the reference application defines “VEGF-antagonist” as including anti-VEGF antibodies and antigen-binding fragments thereof (as is recited in instant claim 4). Alternatively, it is noted that the anti-VEGF antibodies and antigen-binding fragments encompassed under “VEGF-antagonist” are taught by prior art cited above to Weikart, and therefore the provisional, non-statutory double patenting rejection of instant claim 4 may also be made as an “obviousness-type” double patenting rejection over the ref. application in view of Weikart and the aforesaid teaching, as stated above. Specifically, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have chosen an anti-VEGF antibody as the VEGF-antagonist required by claim 2 of the reference application, thereby reading on that which is recited in instant claim 4.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Pertinent Prior Art
The following constitutes a list of prior art which has not been relied upon herein, but is considered pertinent to the claims and/or written description of the invention. It is made of record to facilitate compact and expedient prosecution.
US 2016/0015600 to Weikart et al. – commonly owned [see entirety of disclosure]
US 2014/0004022 to Sagona et al. – commonly owned [see entirety of disclosure]
US 2010/0298738 to Felts et al. – commonly owned [0432-0437]
US 6,331,174 to Reinhard et al. – [Abstract; Figs. 1-3, 6; col. 1, ln. 7-24; col. 2, ln. 35-60; col. 3, ln. 1-20; col. 4, ln. 1-31; col. 6, ln. 17-40, 59-65; col. 7, ln. 1-11]
US 5,716,683 to Harvey et al. – [Abstract; Figs. 1-5; cols. 2-9]
US 5,298,587 to Hu et al. – [Abstract; col. 1, ln. 5-34, 60-68; col. 2, ln. 1-16; col. 7]
US 5,718,967 to Hu et al. – [Abstract; cols. 1-4]

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Michael C Romanowski whose telephone number is (571) 270-1387. The Examiner can normally be reached M-F, 09:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL C ROMANOWSKI/Examiner, Art Unit 1782